Title: From Benjamin Franklin to William Strahan, 18 September 1744
From: Franklin, Benjamin
To: Strahan, William


Sir
[Philada.] Sept. 18. 1744
I wrote to you per Capt. Evans, and enclos’d you Bills for £20.13.0 Sterlg. of which I now send you the Seconds. I sent you also a Box containing 300 Books I had printed, and by this Ship I send you 200 Copies of our late Indian Treaty which I hope will come to hand and sell with you. I will take Books of you in Exchange for as much of them as you can [get] sold. I wrote to you also for 300 wt. of New English Letter, which I want to compleat a little Printing House for our common Friend Mr. Hall; I hope you will be able to send it per first Vessel in the Spring; What you send please to insure. I am, Sir, Your obliged humble Servant
B Franklin
 Addressed: To  Mr Wm Strahan  Printer  London  Per the Pennsylva Galley  Capt. Hougstun